Nelson, J.
I shall not dispute the doctrine of the plaintiff’s counsel, squarely announced and insisted upon, that the engagement of a railway company, when a carriage for hire exists, is to carry safely, and if an accident occurs, and a passenger is injured thereby, proof of the accident makes out a prima facie case against the carrier; but here no contract existed between the plaintiff and the defendant, and the carriage was a gratuity. The duty imposed upon the defendant was to exercise a high degree of care for the personal safety of the plaintiff, so that a jury, in considering the proof of the act which caused the injury to the plaintiff, must also examine into and consider, in connection with the proof of the act, all the surrounding circumstances, and determine whether it was negligence. It is immaterial from which side the circumstances are detailed in the evidence. There must be reasonable proof of negligence upon the part of the defendant, and it is the province of the jury to determine its sufficiency. The rule laid down by the United States supreme court, and cited by counsel for plaintiff, applies to a case of carriage for hire. Proof of the mere fact that the plaintiff was injured on the train by the-door being shut against him, without more, does not amount to negligence, if the carriage is gratuitous.
Motion for new trial denied.